Per Curiam. Rules of the Arkansas Supreme Court and Court of Appeals 20(e) as written in our per curiam order, In re: Amendments to the Arkansas Rules of Civil Procedure, the Arkansas Rules of Appellate Procedure, the Arkansas Supreme Court Administrative Orders, the Rules of the Arkansas Supreme Court and Court of Appeals, and the Inferior Court Rules, of May 15, 1989, omitted inadvertently the requirement that petitions for rehearing be limited to ten pages. The order is amended so that Rule 20(e) reads as follows: Petition — Length—Form. The petition and supporting brief, if any, shall be limited to ten pages in length and shall conform to the formal requirements for briefs found in Rule 8(a).